 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYRONE HUNT,                                        No. 2:19-cv-1129 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    J. RAMSEY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

20   Magistrate Judge. See 28 U.S.C. § 636(c).

21           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   /////
                                                         1
 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3           Plaintiff has filed a motion seeking leave to supplement his complaint. Good cause

 4   appearing, plaintiff will be granted leave to file an amended complaint which must include all of

 5   plaintiff’s claims. Plaintiff is informed that the court cannot refer to a prior pleading in order to

 6   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 7   complaint be complete in itself without reference to any prior pleading. This is because, as a

 8   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 9   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

10   longer serves any function in the case. Therefore, in an amended complaint, as in an original

11   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

12           In accordance with the above, IT IS HEREBY ORDERED that:

13           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

14           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

15   shall be collected and paid in accordance with this court’s order to the Director of the California

16   Department of Corrections and Rehabilitation filed concurrently herewith.

17           3. Plaintiff’s motion for leave to file an amended complaint (ECF No. 6) is granted.

18           4. Plaintiff’s complaint is dismissed.

19           5. Plaintiff is granted thirty days from the date of service of this order to file an amended

20   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
21   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

22   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

23   amended complaint in accordance with this order will result in a recommendation that this action

24   be dismissed.

25   Dated: September 3, 2019
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE
     1/hunt1129.lta
28
                                                         2
